ORDER
PER CURIAM.
Randolph and Mary Farrar (collectively Appellants) appeal a Special Judgment ordering them to pay the City of Jackson a special tax bill in the amount of $6,185.09, including interest, attorney fees and court costs, for the paving of Gloria Street. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s ruling was not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 84.16(b).